UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 12, 2010 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 000-52746 87-0438200 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6/F, Building 51, Road 5, Qiongyu Road, Technology Park Nanshan District Shenzhen, China (Address of Principal Executive Offices) (Zip Code) 86 755 26612106 Registrant's Telephone Number, Including Area Code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On October 12, 2010, Afshin Yazdian advised the Board of Directors (the “Board”) of SinoHub, Inc. (the “Company”) of his intention to resign as a member of the Board, with such resignation to be effective as of October 12, 2010. Mr. Yazdian’s resignation was not the result of any disagreements with the Company regarding its operations, policies, or practices.At the time of his resignation, Mr. Yazdian was a member of the Board’s Audit Committee. (d)On October 12, 2010, the Board elected Qi (Jeff) He to serve as an independent member of the Boardto fill the vacancy created by the resignation of Mr. Yazdian and also appointed Mr. He to serve as a member of the Board’s Audit Committee. In connection with his appointment to the Board, Mr. He shall be entitled to the Company’s standard cash and equity compensation for Board members and Audit Committee members.Mr. He will receive $1,000 for each Board meeting attended, and, subject to Board approval, an annual award of a nonqualified stock option to purchase an amount of shares of the Company’s common stock that will produce a value of approximately $20,000 per year under the Black-Scholes pricing model.In addition to this base compensation, as a member of the Audit Committee, Mr. He will receive $3,000 for each Audit Committee meeting attended, and, subject to Board approval, an annual award of a nonqualified stock option to purchase an amount of shares of the Company’s common stock that will produce a value of approximately $16,000 per year under the Black-Scholes pricing model.Upon his appointment, in payment of the equity compensation described above for service on both the Board and the Audit Committee, the Board granted Mr. He a five-year nonqualified stock option to purchase 119,206 shares of the Company’s common stock at an exercise price of $2.21 per share.The option vests as to 5% of the shares subject to such option at the end of each quarter following the date of grant over the five-year term of the option. SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. SINOHUB, INC. Date:October 15, 2010 By: /s/ Henry T. Cochran Henry T. Cochran Chief Executive Officer
